DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the function name" in last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Stammers et al. (US Publication No. 20200120022).

As to claims 1, 11, and 19, Stammers teaches a network component comprising one of: a processor or a core network function instance (fig. 1A), wherein the network component is configured to: obtain a Segment Routing Internet Version 6 (SRv6) packet (fig. 2A, fig. 13, and pp0051, the source node (node 210 or A) which is SRv6-capable may originate the SR-IPv6 packet 290b); determine a segment identifier, based on the SRv6 packet (fig. 13, pp0103, includes segment IDs), that includes a function identifier, and a network slice identifier (fig. 13, includes session ID and Virtual Network ID, pp0037, an access and mobility management function (AMF) may determine a network slice and select a session management function (SMF) for the session and pp0036, VNI, network slice carried in the SRv6 header); obtain the function identifier and the network slice identifier from the segment identifier (fig. 13, includes session ID and Virtual Network ID, pp0037, an access and mobility management function (AMF) may determine a network slice and select a session management function (SMF) for the session and pp0036, VNI, network slice carried in the SRv6 header); and execute a first instruction, which corresponds to the function identifier, for a network slice specified by the network slice identifier (fig. 2A, fig. 13, pp0049, execute the instructions encoded in the SR header, establishing session for UE, and pp0113, session establishment for a UE associated with a security group, an AMF may determine a network slice and select an SMF for the session).  
As to claims 2 and 12, Stammers teaches wherein the network component includes one of: a gNB; a cell site router (CSR); or a User Plane Function (UPF) instance (fig. 1A, fig. 5, and pp0013).  
As to claims 3, 13, and 20, Stammers teaches wherein when the network component obtains the SRv6 packet, the network component is configured to: receive the SRv6 packet from another network component; or create the SRv6 packet (fig. 1, pp0051, the source node (node 210 or A) which is SRv6-capable may originate the SR-IPv6 packet 290b).  
As to claims 4 and 14, Stammers teaches wherein when the network component creates the SRv6 packet, the network component is configured to: -25-Attorney Docket No. 20190042C1 encapsulate a base packet with a new Internet Protocol version 6 (IPv6) header and a new SRv6 header (fig. 1, pp0053, encapsulate IPv6 packet 290d with a new, outer IPv6 header followed by an SR header, to produce an SR-IPv6 packet).  
As to claims 5 and 15, Stammers teaches wherein when the network component encapsulates the base packet, the network component is configured to: set a source address field and a destination address field of the IPv6 header (fig. 1, pp0051, a source address (SA) of SR-IPv6 packet 290b is designated as node A and a destination address (DA) of SR-IPv6 packet 290b is designated as node B (i.e. the first node in the SL)).  
As to claims 6 and 16, Stammers teaches wherein when the network component encapsulates the base packet (fig. 1, pp0053, encapsulate IPv6 packet 290d with a new, outer IPv6 header followed by an SR header, to produce an SR-IPv6 packet), the network component is configured to: set a segments left field and a first segment field of the new SRv6 header to a first numerical value and a second numerical value (fig. 1, pp0053, encapsulate IPv6 packet 290d with a new, outer IPv6 header followed by an SR header, to produce an SR-IPv6 packet, and fig. 6) 
As to claims 7 and 17, Stammers teaches wherein when the network component receives the SRv6 packet, the network component is configured to one of: modify a destination address field of an IPv6 header of the SRv6 packet; or process an underlying packet encapsulated by an IPv6 header and a SRv6 header in the SRV6 packet (fig. 1, pp0051, the DA is modified by the ingress node to include the next or second node in the SL (i.e. node D), as indicated in SR-IPv6 packet 292b).  
As to claims 8 and 18, Stammers teaches wherein when the network component processes the underlying packet, the network component is to: extract the underlying packet from the SRv6 packet; and forward the extracted underlying packet to a destination specified by a header of the underlying packet (fig. 1, fig. 2C, and pp0052, the SR header is removed, as indicated in IPv6 packet 296c and sent to the destination 226).  
As to claim 9, Stammers teaches wherein the underlying packet includes an IPv6 packet (fig. 1, fig. 2C, and pp0052, the SR header is removed, as indicated in IPv6 packet 296c and sent to the destination 226).  
As to claim 10, Stammers teaches wherein when the network component executes the first instruction, the network component is configured to: retrieve, from a function table, the first instruction using the function name as a lookup key (fig. 6 SR path information table, and pp0072, VNI 3 may utilize SR path SR1-2c for session communications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645